Citation Nr: 0414376	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 8, 2000, for 
the grant of service connection for myalgias and arthralgias.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel










INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida, which granted 
service connection for myalgias and arthralgias due to 
undiagnosed illness, effective August 8, 2000.  The veteran 
subsequently moved and jurisdiction of her claims folder 
comes to the Board from the RO located in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran submitted a claim to reopen a claim of 
entitlement to service connection for myalgias and 
arthralgias on November 17, 1997, which remained pending 
until service connection was established for this disability.


CONCLUSION OF LAW

The requirements for an effective date of November 17, 1997, 
for the grant of service connection for myalgias and 
arthralgias have been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In January 2001, the 
veteran was notified via latter that that VA would make 
reasonable efforts to obtain medical records, employment 
records, or record from other Federal agencies as long as she 
provided VA with enough information about the records so that 
a request could be made.  She was informed that it was still 
her responsibility to make sure that VA received the records.  
Subsequent to this letter, a rating decision was issued in 
which service connection was granted and the veteran 
initiated the current claim by voicing disagreement with the 
assigned effective date.  The October 2002 Statement of the 
Case (SOC) provided the veteran with the full regulations of 
VA's duty to assist and the criteria regarding the assignment 
of effective dates.  The veteran was notified via the January 
2003 Supplemental SOC that entitlement to an earlier 
effective date remained denied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2003)(harmless error).  
Accordingly, the Board considers the VA's notice requirements 
met in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Although the veteran has not been examined for VA 
purposes in connection with her effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  Her service medical records and VA treatment records 
associated with this claims folder.  Her claims folder also 
contains her various statements and claims of entitlement to 
VA benefits.  The veteran has not identified evidence not of 
record for her earlier effective date claim.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

In this case, the veteran contends that she is entitled to an 
effective date prior to August 8, 2000, for the grant of 
service connection for myalgias and arthralgias.  
Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2003); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A brief review of the history of this claim reveals that the 
veteran filed her original service connection claim in 
October 1995.  Service connection for myalgias and 
arthralgias, characterized as "stiff joints," was denied in 
an April 1996 rating decision.  After the submission of 
additional medical evidence, another rating decision was 
issued in April 1997.  That month, the veteran initiated an 
appeal with respect to the April 1996 rating action.  A SOC 
was issued in June 1997.  Unfortunately, a substantive appeal 
from the veteran was not received within 60 days of the 
issuance of the SOC or within the remaining year from her 
notification of the relevant rating decision.  As such, the 
April 1996 determination became final.  See 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2003).  

The veteran submitted a statement in August 2000 in which she 
again claimed entitlement to service connection.  Service 
connection was subsequently established effective from the 
correspondence received in August 2000.  The record includes, 
however, correspondence from the veteran received in November 
1997 (on the 17th), in which she discusses her claim 
regarding Desert Storm veteran's with unknown illnesses.  
When read in the light most favorable to the veteran, this 
November 1997 correspondence may be construed as a new claim 
contemplating her joint complaints as chronicled by November 
1995 VA examination reports.  Given the evidence of what may 
be construed as a claim received in November 1997, together 
with contemporaneous evidence of relevant chronic disability, 
an effective date of November 17, 1997, for the award of 
service connection is appropriate in the instant case.  See 
38 C.F.R. § 3.400 (2003).

For her part, the veteran has contended that she is entitled 
to various effective dates from the early to middle 1990s.  
As was noted previously, the veteran's initial claim was 
denied in April 1996 and she failed to perfect her appeal 
within the applicable time period, such that the decision 
became final.  Accordingly, an effective date prior to 
receipt of a claim to reopen is not warranted.  See 38 C.F.R. 
§ 3.400 (2003).

As indicated above, the Board concludes that the veteran 
submitted her claim to reopen on November 17, 1997, and, 
therefore, the award of service connection for myalgias and 
arthralgias should be effective on November 17, 1997.  As 
November 17, 1997, is the earliest correspondence that can be 
construed as a claim to reopen following the April 1996 
rating decision which became final, the preponderance of the 
evidence is against the award of an effective date prior to 
November 17, 1997.  







ORDER

Entitlement to an effective date of November 17, 1997, for 
the award of service connection for myalgias and arthralgias 
is granted.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



